                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


BENNIE GREEN,

                   Plaintiff,

 v.                                                 Case No. 21-CV-343

BRIAN HAYES, DAISY CHASE,
SALLY PEDERSON, and
TONY EVERS,

                          Defendants.


                                      ORDER


      Plaintiff Bennie Green, who is incarcerated at Dodge Correctional Institution

and representing himself, filed a complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights. This order resolves Green’s motion for

leave to proceed without prepaying the filing fee and screens his complaint.

1.    Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Green

was incarcerated when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA

allows the court to give a prisoner plaintiff the ability to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist,

the prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must

then pay the balance of the $350 filing fee over time, through deductions from his

prisoner account. Id.
      On March 17, 2021, the court ordered Green to pay an initial partial filing fee

of $3.59 by April 7, 2021. (ECF No. 4.) Green paid that fee on April 12, 2021. The

court will grant Green’s motion for leave to proceed without prepayment of the filing

fee and allow him to pay the full filing fee over time in the manner explained at the

end of this order.

2.    Screening of the Complaint

      2.1    Federal Screening Standard

      Under the PLRA the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner

raises claims that are legally “frivolous or malicious,” that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).

      A “frivolous” complaint “lack[s] an arguable basis either in law or fact.”

Felton v. City of Chicago, 827 F.3d 632, 635 (7th Cir. 2016) (quoting Neitzke v.

Williams, 490 U.S. 319, 325 (1989)). A complaint is factually frivolous if its

allegations are “clearly baseless,” “fanciful,” “fantastic,” “delusional,” “irrational,” or

“wholly incredible.” Id. (quoting Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)).

Allegations that are merely “unlikely,” “improbable,” or “strange,” do not meet this

standard. Id. (quoting Denton, 504 U.S. at 33). A claim is legally frivolous if it is

“based on an indisputably meritless legal theory.” Id. (quoting Neitzke, 490 U.S. at

327-28). A “malicious” complaint is one brought for purposes of harassment. Heard

                                            2
v. Blagojevich, 216 F. App’x 568, 570 (7th Cir. 2007) (citing Lindell v. McCallum,

352 F.3d 1107, 1109 (7th Cir. 2003)).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a

claim a complaint must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must

contain enough facts, accepted as true, to “state a claim for relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983 a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the

United States, and that whoever deprived him of this right was acting under color

of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015)

(citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

The court construes pro se complaints liberally and holds them to a less stringent

standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                          3
      2.2    Green’s Allegations

      Green alleges that on September 1, 2020, defendant Brian Hays issued a

revocation order and warrant “commanding in the state of Wisconsin, the execution

of the order to apprehend and hold Green and transport him into the custody of

[defendant] Superintendent Daisy Chase, at the Dodge Correctional Institution.”

(ECF No. 1 at 3-4.) Green alleges he is “a sovereign citizen naturalized in the

United States of America. The State of Wisconsin is also sovereign in Authority and

Power. Green never knowingly or wittingly entered into an International Treaty

with the State of Wisconsin or its agents.” (Id. at 4.) As such, Green asserts he is

being unlawfully held at Dodge in violation of his rights. (Id. at 5.) On February 18,

2021, he petitioned defendant Senior Administrative Law Judge Sally Pederson and

Wisconsin Governor Tony Evers for release on the grounds that he is a sovereign

citizen, but his petitions were unsuccessful. (Id. at 4.)

      2.3    Analysis

      Green appears to be an adherent to the “Sovereign Citizens” movement, See

El v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748, 750 (7th Cir. 2013). The United

States Court of Appeals for the Seventh Circuit has instructed that claims or

arguments involving theories of individual sovereignty “should be rejected

summarily, however they are presented.” United States v. Benabe, 654 F.3d 753,

767 (7th Cir. 2011). Accordingly, Green brings a frivolous claim, and the court

dismisses his case.



                                            4
3.    Conclusion

      NOW, THEREFORE, IT IS HEREBY ORDERED that Green’s motion for

leave to proceed without prepayment of the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that the complaint is DISMISSED as

frivolous.

      IT IS FURTHER ORDERED that the Clerk of Court document that this

inmate has incurred a “strike” under 28 U.S.C. § 1915(g).

      IT IS FURTHER ORDERED that the agency having custody of Green shall

collect from his institution trust account the $346.41 balance of the filing fee by

collecting monthly payments from Green’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to Green’s trust account and

forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be

clearly identified by the case name and number assigned to this case. If Green is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to

the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Green is confined.

      IT IS FURTHER ORDERED that the Clerk of Court enter judgment

accordingly.

                                         5
      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing

in this court a notice of appeal within thirty days of the entry of judgment. See Fed.

R. of App. P. 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the

thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from

judgment under Federal Rule of Civil Procedure 60(b). Any motion under Federal

Rule of Civil Procedure 59(e) must be filed within twenty-eight days of the entry of

judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any

motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the judgment.

The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      A party is expected to closely review all applicable rules and determine what,

if any, further action is appropriate in a case.



      Dated at Milwaukee, Wisconsin this 25th day of May, 2021.


                                                   BY THE COURT




                                                   WILLIAM E. DUFFIN
                                                   United States Magistrate Judge
                                            6
